Name: Commission Directive 80/590/EEC of 9 June 1980 determining the symbol that may accompany materials and articles intended to come into contact with foodstuffs
 Type: Directive
 Subject Matter: health;  European Union law;  foodstuff
 Date Published: 1980-06-19

 Avis juridique important|31980L0590Commission Directive 80/590/EEC of 9 June 1980 determining the symbol that may accompany materials and articles intended to come into contact with foodstuffs Official Journal L 151 , 19/06/1980 P. 0021 - 0022 Finnish special edition: Chapter 13 Volume 10 P. 0203 Greek special edition: Chapter 13 Volume 9 P. 0125 Swedish special edition: Chapter 13 Volume 10 P. 0203 Spanish special edition: Chapter 13 Volume 11 P. 0024 Portuguese special edition Chapter 13 Volume 11 P. 0024 COMMISSION DIRECTIVE of 9 June 1980 determining the symbol that may accompany materials and articles intended to come into contact with foodstuffs (80/590/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 76/893/EEC of 23 November 1976 on the approximation of the laws of the Member States relating to materials and articles intended to come into contact with foodstuffs (1), and in particular the last indent of Article 7 (1) (a) thereof, Whereas the last indent of Article 7 (1) (a) of Directive 76/893/EEC provides for the determination of a symbol that may accompany materials and articles instead of the particulars "for food use" or a specific indication as to the use of such materials and articles; Whereas such symbol must be easy to understand ; whereas in addition it must be possible to reproduce it on materials and articles or on other media under the best possible technical conditions; Whereas the symbol reproduced in the Annex hereto meets these criteria; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Foodstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 The symbol referred to in the last indent of Article 7 (1) (a) of Directive 76/893/EEC shall be that reproduced in the Annex hereto. Article 2 The Member States shall take the measures necessary to authorize with effect from 1 January 1981 the use of the symbol referred to in Article 1. Article 3 This Directive is addressed to the Member States. Done at Brussels, 9 June 1980. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 340, 9.12.1976, p. 19. BILAG - ANHANG - ANNEX - ANNEXE - ALLEGATO - BIJLAGE >PIC FILE= "T0013289">